Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00097-CV

                         Luis Alfredo ROSA and Myrna Lizzet Rosa,
                                        Appellants

                                              v.

                              MESTENA OPERATING, LLC,
                                      Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 13-12-16486-CV
                       Honorable Richard C. Terrell, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellee Mestena Operating, LLC recover its costs of this
appeal from Appellants Luis Alfredo Rosa and Myrna Lizzet Rosa.

       SIGNED December 17, 2014.


                                               _____________________________
                                               Karen Angelini, Justice